Dear Dr. Tarver:
I am in receipt of your request for an Attorney General's opinion concerning the process for obtaining final recognition and a formal name change for Southern University's Agricultural Extension and Research Program. You have indicated that the Southern University Board of Supervisors adopted a resolution recognizing the agricultural extension and research program as a campus and authorized the system President to begin the process of providing a formal name for the entity, as an existing institution. You seek an opinion on the recognition of this entity and the process for formally providing it with a name.
Article 8, Section 7(A) of the Louisiana Constitution created the Board of Supervisors of Southern University and Agricultural and Mechanical College as a body corporate. Subject to the powers vested by this Article in the Board of Regents, the Southern Board has authority to supervise and manage the institution's statewide agricultural program, and other programs administered through its system.
LSA-R.S. 17:3216 specifies the institutions that are under the supervision and management of the Board of Supervisors of Southern University and Agricultural and Mechanical College. They are as follows:
             The Southern University system is composed of the institutions under the supervision and management of the Board of Supervisors of Southern University and Agricultural and Mechanical College as follows:
             (1) Southern University and Agricultural and Mechanical College at Baton Rouge.
             (2) Southern University at Shreveport.
             (3) Southern University at New Orleans.
             (4), (5) Repealed by Acts 1978, No. 683, § 4.
             (6) The agricultural extension and research programs administered by the board.
             (7) Any other college, university, school, institution or program now or hereafter under the supervision and management of the Board of Supervisors of Southern University and Agricultural and Mechanical College.
Among the institutions that Southern University is responsible for supervising is the agricultural extension and research programs administered by the Board (See Section 6). This supervision encompasses all programs in this area including the Baton Rouge, New Orleans and Shreveport campuses. Therefore, no further recognition for Southern's agricultural extension and research programs is necessary other than the requirements the Board establishes.
Next, you inquire about the process for formally renaming the agricultural extension and research program. It is my understanding that Southern University has had an agricultural extension and research program for several years, but that the institution has never been formally named. For years it has been referred to as Southern University's Agricultural Extension and Research Program.
At a Board meeting on March 25, 1998, Southern University Board of Supervisors took action to rename Southern University's Agricultural Extension and Research Program as Southern University and A  M College System, Ashford O. Williams Center. The Board authorized the System President to seek additional authorization for this action.
The naming and renaming of state institutions is specifically addressed in LSA-R.S. 49:1101. It states the following in pertinent part:
      A. Except as designated by the Constitution of Louisiana or as provided in R.S. 49:215(E) or Subsection B of this Section, no statutory entity, as defined in R.S. 49:190, or "agency", "department", or "office", as defined in R.S.  36:3, or budget unit, as that term is used in Part II of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950, shall be named or renamed except by a law enacted by the legislature. Organizational units of the executive branch of state government shall be designated by terminology as provided in R.S. 36:9.
      B. (1) The powers, duties, and responsibilities of the Board of Regents for all public higher education pursuant to Article VIII, Section 5 of the Constitution of Louisiana shall include the power and authority to name or rename institutions of public higher education.
                              * * *
      C. Any contrary action taken by any management board of higher education notwithstanding, the names of the public institutions of higher education in the state of Louisiana shall be, on the effective date of this Section as provided by the legislature in R.S. 17:3215 through 17:3217. Prior to naming any newly-created or renaming any existing institution of public education, the Board of Regents shall obtain legislative approval of any proposed name or name change by concurrent resolution adopted by a vote of at least a majority of the membership of each house of the legislature.
Pursuant to this statute, a management board of higher education is required to submit any proposed names or name changes to the Board of Regents. Prior to naming any newly created institution or renaming any institution, the Board of Regents shall obtain legislative approval of any proposed name change by concurrent resolution adopted by a vote of at least a majority of the membership of each house of the legislature.
I hope this opinion sufficiently addresses your concerns. If I can be of further assistance, please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: _________________________ BETH C. LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc